DISSENTING OPINION.
I agree with the opinion of the majority that this case should be reversed on account of the fact that the record does not disclose that the accused is guilty of grand larceny, but I cannot agree with the opinion of the majority that this Court has the power to reduce a sentence that has been imposed by a jury. Ever since the decision in *Page 234 
the case of McDougal v. State, 64 Tenn. 660, this Court has declined to reduce sentences fixed by juries. In that case the Court said:
"We are asked by the State to reverse the judgment of the court, and set aside the verdict of the jury, and pronounce judgment of confinement in the penitentiary for five years, being the highest punishment provided by sec. 4630 of the Code. We do not think we have any authority to do this. It is the exclusive province of the juries to ascertain the time in such cases, and when they exceed their powers, and the Circuit Judge pronounces judgment approving their erroneous verdicts, we can only reverse the judgment and remand the cause."
This rule has been consistently followed ever since. Mayfield
v. State, 101 Tenn. 673, 49 S.W. 742; Cowan v. State,117 Tenn. 247, 96 S.W. 973; Nashville Railway  Light Co. v.State, 144 Tenn. 446, 234 S.W. 327; Oliver v. State,169 Tenn. 320, 87 S.W.2d 566.
I am of opinion that we should adhere to this long-established rule and not depart from it without legislative sanction. *Page 235